

114 S1343 IS: To require the Administrator of the National Oceanic and Atmospheric Administration to maintain a project to improve hurricane forecasting, and for other purposes.
U.S. Senate
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1343IN THE SENATE OF THE UNITED STATESMay 14, 2015Mr. Rubio (for himself and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Administrator of the National Oceanic and Atmospheric Administration to maintain a
			 project to improve hurricane forecasting, and for other purposes.
	
		1.Hurricane forecast improvement project
 (a)In generalThe Administrator of the National Oceanic and Atmospheric Administration, in collaboration with the American weather industry and such academic entities as the Administrator considers appropriate, shall maintain a project to improve hurricane forecasting.
 (b)GoalThe goal of the project maintained under subsection (a) shall be to develop and extend accurate hurricane forecasts and warnings in order to reduce loss of life, injury, and damage to the economy, with a focus on—
 (1)improving the prediction of rapid intensification and track of hurricanes; (2)improving the forecast and communication of storm surges from hurricanes; and
 (3)incorporating risk communication research to create more effective watch and warning products. (c)Project planNot later than 1 year after the date of the enactment of this Act, the Administrator, acting through the Director of the National Weather Service and in consultation with the Assistant Administrator for Oceanic and Atmospheric Research and the Assistant Administrator for the National Ocean Service, shall develop a plan for the project maintained under subsection (a) that details the specific research, development, and technology transfer activities, as well as corresponding resources and timelines, necessary to achieve the goal set forth in subsection (b).